IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-19-00071-CR

CHRISTOPHER K. SCHMOTZER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                             From the 85th District Court
                                 Brazos County, Texas
                           Trial Court No. 09-01287-CRF-85


                            MEMORANDUM OPINION


       Christopher Schmotzer appeals the trial court’s denial of his motion for

appointment of counsel pursuant to Chapter 64 of the Code of Criminal Procedure. An

order denying appointed counsel under Chapter 64 is not an immediately appealable

order under Rule 25.2(a)(2). Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim. App. 2010).

Accordingly, we do not have jurisdiction to consider Schmotzer’s claim and thus, must

dismiss this appeal. Id.
       Notwithstanding that this appeal must be dismissed, Schmotzer may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if Schmotzer believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Schmotzer desires to

have the opinion and judgment of this Court reviewed by filing a petition for

discretionary review, that petition must be filed with the Court of Criminal Appeals

within 30 days after either the day this Court's judgment is rendered or the day the last

timely motion for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

       This appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed March 6, 2019
Do not publish
[CRPM]




Schmotzer v. State                                                                     Page 2